MARTIN, Chief Justice.
This is an appeal from the decision of the Board of Appeals affirming the action of the Examiner in refusing- to allow any of the three claims of appellant’s application.
The claims, which were substituted for the four original claims and are accordingly numbered 5, 6, and 7, read as follows:
“5. A sheet-like structure for building purposes consisting of the combination of cementitious material and a relatively thin fibrous sheet, the fibrous sheet being mutilated with a multiplicity of incisions or punctures, the punctures being filled with the cementitious material.
“6. A sheet-like structure for building purposes consisting of a relatively thin fibrous sheet mutilated by a multiplicity of incisions or punctures producing portions deflected from the original plane of the sheet, and an envelope or cementitious material covering the sheet and its deflected portions and filling its mutilations.
“7. A sheet-like structure for building purposes consisting of a relatively thin fibrous sheet having reinforcements therein and punctured by a multiplicity of incisions which mutilate the sheet, and an envelope of cementitious material covering the sheet and filling- its mutilations.”
The application discloses a sheet-liko structure consisting of combined fibrous sheets mutilated with a multiplicity of punctures and incisions, with slots to serve as keying means, and coated throughout with cementitious material. It is intended to be fastened to the studding or equivalent parts of a building for the purpose of receiving and holding plaster to form a wall.
Appellant states that a distinctive feature of the invention is to utilize strong thin sheets of paper which constitute a fibrous body-sheet that is mutilated with a multiplicity of incisions or cuts which permit the thorough impregnation and saturation of the sheet with cementitious material, so that the finished product forms a strong and rigid body or base to which the plaster coat will readily adhere^ and which will not buckle, warp, or swell under the influence of the water contained in the plaster when it is applied, and which will likewise be unaffected by atmospheric moisture in the completed structure or wall.
The claims were rejected upon two former patents in the same art granted to the same applicant, to wit, No-. 1,049,629, dated January 7, 1913, and No. 1,276,14-7, dated August 20,1918.
The structures covered by these patents are substantially similar to that now in question. Appellant claims a difference, however, in this respect, to wit, that in making the punctures and incisions of the present article appellant “does not remove or take away any of the material of the body sheet itself, but merely thoroughly breaks" up the identity of the paper sheet so that no aieas will be left to warp and lose adhesion when the body sheet or carrier is impregnated with an envelope of the cementitious material.” Appellant sets out various advantages for this difference in structure, and claims that it embodies novelty and invention.
Upon this subject, however, the Examiner and the Board of Appeals held that there was no invention in thus changing- the form of the incisions disclosed in the former patents, since the purpose of both treatments is the same, and the methods not substantially different.
Wo agree with this conclusion, and accordingly affirm the decision appealed from.